By the Court,

WHITON, C. J.
Without attempting to decide all the questions. involved in this appeal, we shall confine ourselves to the consideration of the right of Stimson, who claims the rights of a bona fide purchaser of the land for a valuable consideration, without notice of the claim of the complainant. We are of opinion that he is in a position to claim those rights, and that, therefore, the decree which was made in the court below, ordering him to convey the land to the complainant, must be reversed.
*447In bis answer, Stimson claims to have purchased tbe land in dispute without any knowledge of tbe claim of Lamont, and to have paid therefor tbe sum of one thousand dollars, which appears to have been a fair price for it.
The testimony relied upon to prove that Stimson had knowledge of the right or claim of Lamont to'the land, is that of the witness Sherwood, who testifies that he had a conversation with Stimson upon the subject of the purchase of the land, in which Stimson told the witness that he intended to purchase thedand of Beall, and wished to know whether the purchase of the land at a certain price would not be a good bargain; that the witness replied he thought it would be if the title was perfect; that he did not know whether there was an equitable claim [to the land], but that Josias Lamont said he should prosecute it further, and thought he should get the land; that he advised Stimson to take security if he bought the land. The, witness further testified that Stimson afterwards again inquired if Bazeley was good. The facts above mentioned, and the further fact that Stimson took the bond from Beall and Bazeley, which was put in evidence, constitute the testimony which the complainant relies upon to show that Stimson was a purchaser, with notice of the rights of the complainant.
As we have already stated, we do not think it is sufficient to. establish that fact. We suppose it to be well settled that whatever is sufficient to put a man upon inquiry is good notice; that is, “ when a man has sufficient information to lead him to a fact, he shall be deemed conversant of it.” But mere rumor or suspicion of a defect in the title, will not be sufficient to operate as notice. See the case of Parker vs. Kane et al., 4 Wis. R. 1, and cases there cited.
Although the law seems thus to be well settled, it is frequently quite difficult to decide whether a case of notice is made out or not. In this case, it is to be observed that Sherwood, the witness, was a stranger, and was applied to by Stimson for information as to the .value of the land, and that the information which Sherwood gave to Stimson about the claim of Lamont was in the course of the conversation which resulted from the inquiries *448which Stimson, made relative to the expediency of making the purchase at the price named; and that the witness told Stimson that he did not know as there was any equitable claim to the land, but he heard Lamont say he intended to prosecute it further, and thought he should get the land, and advised Stimson to take security, &c. This was mere rumor. The information given by the witness was to the effect that he did not know of any equitable claim to the land. It is true that he had heard the complainant say he should prosecute it further,- but this -was merely a statement of what a stranger had said, of whose existence (so far as the testimony shows) Stimson was entirely ignorant. Of whom was Stimson to make the inquiry? Was it ids'duty to inquire who Lamont was, to find him out, and ascertain what his claim was — a claim which a stranger had informed him was to be prosecuted against the land? ■ We think not. It may be contended, that the fact of Stimson taking the bond of Beall and Bazeley was evidence that he knew of the claim of Lamont; that in fact this was intended to save Stimson harmless from the effect of this claim. Of this the evidence is very slight, and we are not aware that because a grantee takes security in addition to the covenants of his grantor, he ought to be regarded as conversant of an outstanding title to the land conveyed. We give no opinion as to the position of the other defendants. As the decree (except as to costs) is wholly against Stimson, we have thought best to consider the cáse as regards his rights alone, leaving the complainant to prosecute his claim against the other defendants, if his bill is properly framed for that purpose.